PER CURIAM.
In this appeal from a final judgment of dissolution, we affirm without comment as to all issues except the requirement that the former husband maintain life insurance to secure his support obligations. The trial court orally pronounced this requirement, but it was not included in the written judgment as the law requires. See Schmidt *1017v. Schmidt, 151 So.3d 27, 28 (Fla. 1st DCA 2014) (holding written judgment must conform to oral pronouncement). Therefore, we reverse and remand for the trial court to modify the final judgment to include the orally-pronounced life insurance requirement.
AFFIRMED in part, REVERSED in part, and REMANDED with instructions.
RAY, BILBREY, and KELSEY, JJ., CONCUR.